--------------------------------------------------------------------------------

Exhibit 10.14
 
STATE OF MISSISSIPPI
 
COUNTY OF HANCOCK
 
THIRD AMENDMENT TO
LEASE AGREEMENT WITH OPTION TO PURCHASE
 
THIS THIRD AMENDMENT TO LEASE AGREEMENT WITH OPTION TO PURCHASE (the “ Third
Amendment”) is entered into as the 26th day of February, 2013, (the “Effective
Date”) by and between CURE LAND COMPANY, LLC, a Mississippi limited liability
company (together with any successor or assign “Landlord”) and Silver Slipper
Casino Venture, LLC, a Delaware limited liability company (together with any
successor or assign “Tenant”).
 
WHEREAS, Landlord and Tenant have previously entered into a Lease Agreement with
Option to Purchase, dated as of November 17, 2004 (“Original Lease”) pursuant to
which the Tenant has leased the Premises from Cure Land Company, LLC, as
Landlord.  Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Original Lease.   A Memorandum of Lease providing record
notice of the Original Lease and certain terms thereof was executed by Landlord
and Tenant effective November 17, 2004, (“Lease Memo”) and recorded in Deed Book
BB 298 at Page 287 in the office of the Chancery Clerk of Hancock County,
Mississippi.
 
WHEREAS, Landlord and Tenant executed a First Amendment to Lease Agreement with
Option to Purchase, dated as of March 13, 2009, and recorded in Deed Book 2009
at page 3448 in the office of the Chancery Clerk of Hancock County, Mississippi,
(“First Amendment” and together with the Original Lease, the “Lease, as amended
March 13, 2009”) to reflect a change to the legal description of the Premises
due to the abandonment of a portion of Shipyard Road adjacent to Parcels A, B,
and C of the Premises and the relocation of the public roadway in that
area.  The full legal description of the Premises as surveyed and as
subsequently amended by the First Amendment is set forth in Exhibit A hereto
(“Premises”).  The descriptions as set forth herein are intended to be one and
the same as the descriptions set forth in the Lease and shall not limit any of
the Tenant’s rights to the Premises as granted in the Lease.
 
WHEREAS, Full House Resorts, Inc., a Delaware corporation (“Full House”) entered
into a Membership Purchase Agreement with Tenant’s members dated March 30, 2012,
for the purchase of the limited liability company membership interests in
Tenant, and Tenant and Landlord agreed to certain additional changes to the
provisions of the Lease, as amended March 13, 2009, in anticipation the
membership interest purchase, memorialized in that certain Second Amendment to
Lease Agreement with Option to Purchase, dated September 26, 2012, (the “Second
Amendment”, together with the Original Lease and the First Amendment,
hereinafter  “Lease”) and  recorded in Deed Book 2012, page 9835 in the office
of the Chancery Clerk of Hancock County, Mississippi.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, for and in consideration of the covenants and promises contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, Landlord and Tenant hereby amend the Lease as
follows:
 
 
1.
Section 2, Term, of the Original Lease is hereby amended as follows:

 
The terms of this Lease (“Original Lease”) shall commence on the date hereof
(“Commencement Date”) and expire at midnight on the 30th day of April, 2058,
(the “Termination Date”).
 
 
2.
Section 5.1(a), Option to Purchase, of the Lease, as amended by the Second
Amendment is hereby further amended as follows:

 
The deadline for the exercise of the Option is hereby extended through October
1, 2027, the date of which had been extended ten (10) years from the dated as
agreed upon in the Second Amendment, Section 4.
 
The Option may only be exercised from and after six (6) years from the Effective
Date of the Third Amendment, unless exercised following a notice of termination
pursuant to Section 17, as amended by the Second Amendment.
 
In the event the Option is exercised at any time from six (6) years from the
Effective Date of the Third Amendment until October 1, 2027, the Option Purchase
Price shall be the principal sum of $15,500,000 (less, to the extent exercised,
the 4 Acre Option Price), plus a retained interest of Landlord in Tenant’s
operations of three percent (3%) of Net Income.
 
In the event that Full House Resorts, Inc.  sells or transfers, in its sole and
exclusive discretion,  substantially all of the assets of Silver Slipper Casino
Venture, LLC or its membership interests in Silver Slipper Casino Venture, LLC,
in its entirety, then the Option Purchase Price shall be increased by ten
percent (10%), as provided for by Section 5.1(a) of the Lease.
 
 
3.
Section 3.1(c), Base Rent, of the Lease as amended by the Second Amendment is
hereby further amended as follows:

 
Commencing the first full month following the Effective Date, Tenant agrees to
pay the Landlord Seventy-Seven Thousand Five Hundred Dollars ($77,500.00) per
month, due and payable on the first day of each and every month.
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.
Paragraph 29.6 of the Original Lease is hereby amended as follows:
 

 
Any notice, request, communication or demand by Landlord to Tenant shall be
addressed to Tenant at:
 
TENANT:
 
Andre Hilliou, President Silver Slipper Casino Venture, LLC
 
4670 S. Fort Apache Road, Suite 190
 
Las Vegas, NV 89147
 
Pursuant to Section 29.11 of the Original Lease the Landlord and Tenant agree to
execute a Memorandum of Lease Agreement reflecting the third Amendment to Lease
Agreement with Option to Purchase to be recorded in the public records of
Hancock County, Mississippi.
 
The Lease is amended only as expressly set forth herein, and all other terms and
conditions  thereof shall remain in full force and effect.  This Amendment may
be executed in multiple counterparts which shall be enforceable as originals.
 
IN WITNESS WHEREOF, Landlord and Tenant, have executed this Third Amendment as
of the date set forth  above.
 
LANDLORD:
CURE LAND COMPANY, LLC
      BY:  /s/ Michael D. Cure         ITS: Managing Member       DATE:      
STATE OF MISSISSIPPI          COUNTY OF HANCOCK  

 
PERSONALLY came and appeared before me the undersigned authority in and for said
county and state, on this the 26 day of February, 2013, who acknowledged that
he/she is Managing Member of CURE LAND COMPANY, LLC, a Mississippi limited
liability company, and that for and on behalf of said company, and as its act
and deed, he/she executed the above and foregoing instrument, after first having
been duly authorized to do so.
 
 
 

--------------------------------------------------------------------------------

 
 

  NOTARY PUBLIC           /s/ Ashley B. Rutherford  

 
My Commission Expires:
 
February 18, 2017
 
TENANT:
SILVER SLIPPER CASINO VENTURE LLC
 

BY:  /s/ Andre Hilliou     Andre Hilliou   ITS: President         DATE:  2/26/13
 

 
STATE OF               Nevada
 
COUNTY OF            Clark
 
PERSONALLY came and appeared before me the undersigned authority in and for said
county and state, on this the 26th day of February, 2013, who acknowledged that
he is the President of SILVER SLIPPER CASINO VENTURE LLC, a Delaware limited
liability company, and that for and on behalf of said company, and as its act
and deed, he/she executed the above and foregoing instrument, after first having
been duly authorized to do so.
 

  /s/ Shelly Benavidez           NOTARY PUBLIC  

 
4-16-2015
 
My Commission Expires:
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Description of Property


PARCEL A Leasehold Interest
 
A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), also being located in that portion of the NW ¼ of the NW ¼ lying north of
Bayou Caddy, Section 29, Township 9 South, Range 14 West, Hancock County,
Mississippi; and being more particularly described as follows:
 
Commence at an iron rod located at the intersection of the northwest
right-of-way of Shipyard Road with the east line of Block 98, Gulfview
Subdivision, said iron rod also being located at the following coordinates, N.
269352.04, E. 797139.03 (M.S.P.C.S.-East Zone/NAD 83 in feet); thence S
00°11’22”E 36.71 feet to the intersection of the east line of Block 98, Gulfview
Subdivision, with the southeast right-of-way of Shipyard Road, said intersection
being the Point of Beginning; thence N 54°53’02” E 36.68 feet along the
southeast right-of-way of Shipyard Road; thence N 53°55’51” E 26.24 feet along
the southeast right-of-way of Shipyard Road; thence N 47°08’34” E 66.03 feet
along the new southeast right-of-way of Shipyard Road; thence N 45°27’37” E
165.84 feet along the new southeast right-of-way of Shipyard Road to the
beginning of a curve to the left; thence northeasterly and northerly 92.72 feet
along a curve of the new southeast and new east right-of-way of Shipyard Road,
said curve having a central angle of 54°12’26” with a radius of 98.00 feet, also
having a chord bearing and distance of N 18°21’24” E 89.30 feet to the end of
said curve; thence N 08°44’49” W 343.72 feet along the new east right-of-way of
Shipyard Road to the beginning of a curve to the right; thence northerly 50.85
feet along said curve of the new east right-of-way of Shipyard Road, said curve
having a central angle of 18°47’54” with a radius of 155.00 feet, also having a
chord bearing and distance of N 00°39’08” E 50.63 feet to the end of said curve;
thence N 10°03’05” E 41.99 feet along the new east right-of-way of Shipyard Road
to a point located on the now or former west right-of-way of Beach Boulevard;
thence S 08°44’09” E 516.96 feet along said now or former west right-of-way of
Beach Boulevard to a point located on the former south right-of-way of Shipyard
Road; thence continue S 08°44’09” E 449.69 feet along said now or former west
right-of-way of Beach Boulevard to a point located on the southerly edge of an
existing bulkhead on the north side of Bayou Caddy; thence meander southwesterly
262.6 feet, more or less, along said south edge of and existing bulkhead to a
point located at the following coordinates, N. 268971.14, E. 797247.61, said
point also being located at the most easterly corner of a parcel of land with an
existing water tower; thence along the boundary of the water tower parcel the
following five courses, N 18°21’46” W 49.85 feet, N 75°27’27” W 20.25 feet, S
71°38’14” W 27.58 feet, thence S 00°04’51” E 17.29 feet, S 18°21’46” E 44.43
feet to a point located on said south edge of and existing bulkhead; thence
meander southwesterly 348.1 feet, more or less, along said south edge of an
existing bulkhead and along the south edge of an existing concrete dock to a
point located at the corner of said dock, said point having the following
coordinates, N. 268920.55, E. 796859.08; thence N 88°38’51” W 43.26 feet to a
point in a canal; thence N 02°59’02” W 160.73 feet along the east line of
property now or formerly to John Ladner & Terryl Ladner (W.D. Book X5, Page 14),
to a point located on the southeast right-of-way of Shipyard Road; thence N
54°53’02” E 405.48 feet along said southeast right-of-way of Shipyard Road to
the said Point of Beginning.
 
 
 

--------------------------------------------------------------------------------

 

PARCEL B Leasehold Interest
 
A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:
 
For the Point of Beginning, Commence at an iron rod located at the intersection
of the northwest right-of-way of Shipyard Road, with the east line of Block 98,
Gulfview Subdivision, said iron rod also being located at the following
coordinates, N. 269352.04, E. 797139.03 (M.S.P.C.S.-East Zone/NAD 83 in feet);
thence S 54°50’16” W 407.80 feet along said northwest right-of-way of Shipyard
Road to the intersection with the east line of property now or formerly to
Terryl M. Ladner (W.D. Book BB23, Pages 240-241); thence N 02°59’02” W 111.76
feet, more or less, to a point on the southern bank of a canal, said point being
the northeast corner of property now or formerly to Terryl M. Ladner; thence
meander southwesterly 170 feet, more or less, along said southern bank of a
canal to the northwest corner of property now or formerly to Terryl M. Ladner;
thence S 02°59’02” E 57.53 feet, more or less, along the west line of said
property now or formerly to Terryl M. Ladner, to a point having the following
coordinates N 269077.62, E. 796663.60; thence S 89°48’38” W 245.10 feet to a
point in a canal; thence N 00°52’43” E 237.79 feet to a point in a canal; thence
N 00°05’36” E 243.76 feet to a point in a canal, said point also being located
on the now or former south right-of-way of Featherston Avenue (not open/now
vacated); thence S 89°48’38” W 604.20 feet along said now or former south
right-of- way of Featherston Avenue to a point located on the now or former east
right-of-way of Ann Street, said point also being the northwest corner of Lot 8,
Block 76, Gulfview Subdivision, said point also being located at the following
coordinates, N. 269556.34, E. 795818.34; thence N 00°11’22” W 510.00 feet along
the now or former east right-of-way of Ann Street to a point located on the now
or former centerline of Waite Avenue (not open/now vacated); thence N 89°48’38”
E 885.00 feet along said now or former centerline to the intersection of the now
or former centerline of Michigan Street (not open/now vacated); thence N
00°11’22” W 480.00 feet along said former centerline of Michigan Street to the
intersection of the now or former centerline of Lowry Avenue (not open/now
vacated); thence N 89°48’38” E 561.21 feet along the now or former centerline of
Lowry Avenue to a point located on the west right-of-way of Beach Boulevard,
said point also being located 60 feet (measured at a right angle) westerly from
the west side of the top of a concrete seawall being located east of and
contiguous with said Beach Boulevard, said point having the following
coordinates, N. 270551.12, E. 797261.27; thence S 07°19’28” E 30.23 feet along
said west right-of-way of Beach Boulevard to a point located on the north line
of Lot 1, Block 100, Gulfview Subdivision; thence S 08°44’36” E 323.60 feet
along the west right-of-way of Beach Boulevard to a point located on the north
line of Lot 7, Block 100, Gulfview Subdivision; thence N 89°48’38” E 25.03 feet
along the north line of said Lot 7 to a point, said point also being located at
the south end of a right-of-way for Beach Boulevard, said point also being
located on the new west right-of-way of Shipyard Road; thence southerly 19.34
feet along a curve of the new west right-of-way of Shipyard Road, said curve
being concave to the west, having a central angle of 08°12’33” with a radius of
135.00 feet, also having a chord bearing and distance of S 05°56’49” W 19.33
feet to the end of said curve; thence S 10°03’05” W 191.64 feet along the new
west right-of-way of Shipyard Road to the beginning of a curve to the left;
thence southerly 60.70 feet along a curve of the new west right-of-way of
Shipyard Road, said curve having a central angle of 18°47’54” with a radius of
185.00 feet, also having a chord bearing and distance of S 00°39’08” W 60.43
feet to the end of said curve; thence S 08°44’49” E 343.72 feet along the new
west right-of-way of Shipyard Road to the beginning of a curve to the right;
thence southerly and southwesterly 64.33 feet along a curve of the new west and
new northwest right-of-way of Shipyard Road, said curve having a central angle
of 54°12’26” with a radius of 68.00 feet, also having a chord bearing and
distance of S 18°21’24” W 61.96 feet to the end of said curve; thence S
45°27’37” W 165.40 feet along the new northwest right-of-way of Shipyard Road;
thence S 47°09’52” W 66.93 feet along the northwest right-of-way of Shipyard
Road; thence S 55°01’25” W 36.53 feet along the northwest right-of- way of
Shipyard Road to the said Point of Beginning.
 
 
 

--------------------------------------------------------------------------------

 
 
PARCEL C Leasehold Interest
 
All that portion of Beach Boulevard (now abandoned) lying south of the north
line of Lot 7, Block 100, Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:
 
Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 08°44’36” E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89°48’38” E 55.05 feet along
the north line of said Lot 7 to the Point of Beginning, said point also being
located at the south end of right-of-way for Beach Boulevard, said point also
being located on the new right-of-way of Shipyard Road; thence continue N
89°48’38” E 5.63 feet to the west side of the top of a concrete seawall, said
seawall being located east of and contiguous with now or former Beach Boulevard;
thence meander along the west side of the top of a concrete seawall the
following ten courses, S 08°39’32” E 10.55 feet, S 08°40’35” E 100.06 feet, S
08°42’08” E 80.83 feet, S 08°36’24” E 18.82 feet, S 08°45’41” E 100.59 feet, S
08°46’04” E 99.96 feet, S 08°44’59” E 99.52 feet, S 08°44’47” E 99.70 feet, S
08°40’43” E 100.10 feet, S 08°43’50” E 88.77 feet; thence N 81°11’47” E 2.95
feet to the northwest corner of a Public Trust Tidelands Lease parcel; thence S
08°48’13” E 299.95 feet along the west line of a Public Trust Tidelands Lease
parcel to a point located on the southerly edge of an existing bulkhead on the
north side of Bayou Caddy, thence meander westerly and southerly along the edge
of said bulkhead the following four courses, S 81°26’42” W 36.52 feet, S
06°34’36” E 32.37 feet, S 83°24’18” W 17.73 feet, S 73°55’30” W 7.67 feet to a
point located on the now or formerly west right-of-way of Beach Boulevard;
thence N 08°44’09” W 449.69 feet along said now or formerly west right-of-way of
Beach Boulevard to a point located on the former south right-of-way of Shipyard
Road; thence continue N 08°44’09” W 516.96 feet along said now or former west
right-of-way of Beach Boulevard to a point located on the new west right-of-way
of Shipyard Road; thence N 10°03’05” E 149.65 feet along the new east
right-of-way of Shipyard Road to the beginning of a curve to the left; thence
northerly 24.70 feet along said curve of the new east right-of-way of Shipyard
Road, said curve having a central angle of 08°34’43” with a radius of 165.00
feet, also having a chord bearing and distance of N 05°45’43” E 24.68 feet to
the said Point of Beginning.
 
 
 

--------------------------------------------------------------------------------

 

PARCEL D [Intentionally Omitted]
 
PARCEL E [Intentionally Omitted]
 
PARCEL F Non-Exclusive Easement Interest
 
A parcel of land (easement) located in Gulfview Subdivision (Subdivision Plat
Book 1, Page 27), also being located in that part of the NE ¼ of the NE ¼ lying
north of Bayou Caddy in Section 30, Township 9 South, Range 14 West, Hancock
County, Mississippi; and being more particularly described as follows:
 
For the Point of Beginning, Commence at an iron rod located at the southwest
corner of Lot 9, Block 77, Gulfview Subdivision, said iron rod also being
located at the following coordinates, N. 269050.32, E. 796270.02
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence N 76°46’38” W 133.64 feet; thence
N 89°48’38” E 130.00 feet to the west line of said Lot 9, Block 77; thence S
80°41’59” E 50.69 feet; thence N 87°51’33” E 98.62 feet to a point in a canal;
thence N 89°48’38” E 245.10 feet to a point located on the west line of property
now or formerly to Terryl M. Ladner, said point having the following
coordinates, N. 269077.62, E. 796663.60; thence S 02°59’02” E 37.58 feet along
said west line of property now or formerly to Terryl M. Ladner (W.D. Book BB23,
Pages 240-241), to a point located on the northwest right-of-way of Shipyard
Road; thence S 66°39’08” W 27.82 feet along said northwest right-of-way of
Shipyard Road to a point located on the east line of property now or formerly to
Strong (W.D. Book AA5, Pages 33-35); thence N 02°50’06” W 10.18 feet along said
east line of property now or formerly to Strong, to the southeast corner of a
parcel of land conveyed by Strong to Cure, et al (W.D Book BB94, Pages 576-578);
thence S 88°53’02” W 90.00 feet along the south line of said parcel of land
conveyed by Strong to Cure, et al; thence N 74°12’03” W 22.44 feet; thence N
87°11’53” W 69.68 feet; thence S 87°51’33” W 150.40 feet; thence N 76°46’38” W
39.06 feet to the said Point of Beginning.
 
PARCEL G Leasehold Interest
 
A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:
 
Commence at an iron rod located at the southwest corner of Lot 9, Block 77,
Gulfview Subdivision, said iron rod also being located at the following
coordinates, N. 269050.32, E. 796270.02 (M.S.P.C.S.-East Zone/NAD 83 in feet);
thence N 00°11’22” W 31.00 feet along the west line of Block 77 to the Point of
Beginning; thence S 89°48’38” W 130.00 feet; thence N 81°05’57” W 50.64 feet;
thence N 77°18’52” W 71.81 feet; thence N 85°02’49” W 100.40 feet; thence S
89°48’38” W 100.00 feet to the west line of Block 76, Gulfview Subdivision;
thence N 00°11’22” W 443.51 feet along said west line of Block 76, to the
northwest corner of Lot 8, Block 76, Gulfview Subdivision; thence N 89°48’38” E
450.00 feet along the north line of said Block 76 and the easterly projection
thereof to the northwest corner of Lot 8, Block 77, Gulfview Subdivision; thence
S 00°11’22” E 476.51 feet along the west line of said Block 77 to the said Point
of Beginning.
 
 
 

--------------------------------------------------------------------------------

 

PARCEL H Non-exclusive Easement Interest / a.k.a Water Tower Site
 
A parcel of land located in that portion of the NW ¼ of the NW ¼ lying north of
Bayou Caddy in Section 29, Township 9 South, Range 14 West, Hancock County,
Mississippi; and being more particularly described as follows:
 
Commence at an iron rod located at the intersection of the northwest
right-of-way of Shipyard Road with the east line of Block 98 Gulfview
Subdivision, said iron rod also being located at the following coordinates, N.
269352.04, E. 797139.03 (M.S.P.C.S.-East Zone/NAD 83 in feet); thence S
00°11’22” E 36.71 feet to the intersection of the east line of Block 98,
Gulfview Subdivision with the southeast right-of-way of Shipyard Road; thence N
54°53’02” E 36.68 feet along the southeast right-of-way of Shipyard Road; thence
N 53°55’51” E 20.43 feet along the southeast right-of-way of Shipyard Road;
thence S 00°04’51” E 333.61 feet to the Point of Beginning; thence N 71°38’14” E
27.58 feet; thence S 75°27’27” E 20.25 feet; thence S 18°21’46” E 49.85 feet to
a point located on the south edge of an existing bulkhead, said point being
located at the following coordinates, N. 268971.14, E. 797247.61; thence S
71°38’14” W 50.00 feet along said south edge of an existing bulkhead; thence N
18°21’46” W 44.43 feet; thence N 00°04’51” W 17.29 feet to the said Point of
Beginning.
 
PARCEL I [Intentionally omitted.]
 
PARCEL J Leasehold Interest
 
Commencing at a concrete post which is the Southwest corner of Section 36,
Tp.8S, R15W; thence East 828.5 feet along the Section line to an iron pipe,
thence North 1037.5 feet, more or less, to an iron pipe on the South line of
R.O.W. of U.S. Highway 90 as the point of beginning; thence North 88 degrees 7
minutes West 128 feet, more or less, along the South line of the above mentioned
ROW to a point which is 43 feet East of the East Driveway; thence South 180 feet
to a point; thence S 88 degrees 7 minutes E 128 feet, more or less, to a point
which is due South of the point of beginning, thence N. 180 feet to the point of
beginning; being a part of the SW ¼ of the SW ¼, Section 36, Township 8 S.,
Range 15W., Hancock County, Mississippi.
 
PARCEL “K” (Leasehold Interest)
 
ADDED TO DESCRIPTION OF THE PROPERTY
 
Abandoned Roadway Parcel (Leasehold Interest)
 
FORMER R.O.W. FOR SHIPYARD ROAD (2006)
 
A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:
 
Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 08°44’36” E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89°48’38” E 25.03 feet along
the north line of said Lot 7 to the Point Of Beginning, said point also being
located at the south end of right-of-way for Beach Boulevard, said point also
being located on the now or former west right-of-way of Shipyard Road; thence
continue N 89°48’38” E 30.02 feet along the north line of said Lot 7, also being
along the south end of right-of-way for Beach Boulevard; thence southerly 24.70
feet along a curve concave to the west, having a central angle of 08°34’43” with
a radius of 165.00 feet, also having a chord bearing and distance of S 05°45’43”
W 24.68 feet to the end of said curve; thence S 10°03’05” W 191.64 feet to the
beginning of a curve to the left; thence southerly 50.85 feet along said curve
having a central angle of 18°47’54” with a radius of 155.00 feet, also having a
chord bearing and distance of S 00°39’08” W 50.63 feet to the end of said curve;
thence S 08°44’49” E 343.72 feet to the beginning of a curve to the right;
thence southerly and southwesterly 92.72 feet along said curve having a central
angle of 54°12’26” with a radius of 98.00 feet, also having a chord bearing and
distance of S 18°21’24” W 89.30 feet to the end of said curve; thence S
45°27’37” W 165.84 feet; thence S 47°08’34” W 66.03 feet; thence S 53°55’51” W
26.24 feet; thence S 54°53’02” W 36.68 feet; thence S 54°53’02” W 405.48 feet to
a point located at the northeast corner of property now or formerly to John
Ladner & Terryl Ladner (W,D. Book X5, Page 14); thence N 02°59’02” W 35.15 feet
to a point located at the southeast corner of property now or formerly to Terryl
M. Ladner (W.D. Book BB23, Pages 240-241); thence N 54°50’16” E 407.80 feet;
thence N 55°01’25” E 36.53 feet; thence N 47°09’52” E 66.93 feet; thence N
45°27’37” E 165.40 feet to the beginning of a curve to the left; thence
northeasterly and northerly 64.33 feet along said curve having a central angle
of 54°12’26” with a radius of 68.00 feet, also having a chord bearing and
distance of N 18°21’24” E 61.96 feet to the end of said curve; thence N
08°44’49” W 343.72 feet to the beginning of a curve to the right; thence
northerly 60.70 feet along said curve having a central angle of 18°47’54” with a
radius of 185.00 feet, also having a chord bearing and distance of N 00°39’08” E
60.43 feet to the end of said curve; thence N 10°03’05” E 191.64 feet to the
beginning of a curve to the left; thence northerly 19.34 feet along said curve
having a central angle of 08°12’33” with a radius of 135.00 feet, also having a
chord bearing and distance of N 05°56’49” E 19.33 feet to a point located on the
north line of Lot 7, Block 100, Gulfview Subdivision, said point also being
located at the south end of right-of-way for Beach Boulevard, also said point
being the said Point Of Beginning.
 
 
 

--------------------------------------------------------------------------------

 
 
PARCEL L
 
LESS AND EXCEPTED FROM PARCELS A, B, C AND K:
RELOCATED ROADWAY PARCEL
 
NEW R.O.W. FOR SHIPYARD ROAD (2006)
 
A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:
 
Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 08°44’36” E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89°48’38” E 40.60 feet along
the north line of said Lot 7, also being along the south end of right-of-way for
Beach Boulevard; thence S 11°36’42” W 25.62 feet; thence S 10°02’59” W 190.35
feet to the beginning of a curve to left; thence southerly 54.43 feet along said
curve having a central angle of 19°00’52” with a radius of 164.00 feet, also
having a chord bearing and distance of S 00°32’33” W 54.18 feet to the end of
said curve; thence S 08°57’53” E 96.61 feet; thence S 08°44’21” E 141.83 feet to
the beginning of a curve to the right; thence southerly and southwesterly 65.31
feet along said curve having a central angle of 49°53’41” with a radius of 75.00
feet, also having a chord bearing and distance of S 16°12’30” W 63.27 feet to
the end of said curve; thence S 41°09’20” W 137.98 feet to the beginning of a
curve to the right; thence southwesterly and westerly 34.94 feet along said
curve having a central angle of 40°02’27” with a radius of 50.00 feet, also
having a chord bearing and distance of S 61°10’34” W 34.24 feet to the end of
said curve; thence S 81°11’47” W 53.04 feet to the beginning of a curve to the
left; thence westerly and southwesterly 49.90 feet along said curve having a
central angle of 57°10’47” with a radius of 50.00 feet, also having a chord
bearing and distance of S 52°36’23” W 47.85 feet to the end of said curve;
thence S 24°01’00” W 90.89 feet to the beginning of a curve to the right; thence
southerly and southwesterly 39.03 feet along said curve having a central angle
of 30°00’50” with a radius of 74.50 feet, also having a chord bearing and
distance of S 39°01’25” W 38.58 feet to the end of said curve; thence S
54°01’50” W 168.09 feet to the beginning of a curve to the left; thence
southwesterly and southerly 27.52 feet along said curve having a central angle
of 39°55’07” with a radius of 39.50 feet, also having a chord bearing and
distance of S 34’04’16” W 26.97 feet to the end of said curve; thence S
14°06’43” W 78.39 feet to the beginning of a curve to the right; thence
southerly and southwesterly 54.02 feet along said curve having a central angle
of 40°43’33” with a radius of 76.00 feet, also having a chord bearing and
distance of S 34°28’30” W 52.89 feet to the end of said curve; thence S
54°50’16” W 91.05 feet to a point located on the east line of property now or
formerly to John Ladner & Terryl Ladner (W.D. Book X5, Page 14); thence N
02°59’02” W 42.53 feet to a point located on the east line of property now or
formerly to Terryl M. Ladner (W.D. Book BB23, Pages 240-241); thence N 54°50’16”
E 68.40 feet to the beginning of a curve to the left ; thence northeasterly and
northerly 28.43 feet along said curve having a central angle of 40°43’33” with a
radius of 40.00 feet, also having a chord bearing and distance of N 34°28’30” E
27.84 feet to the end of said curve; thence N 14°06’43” E 78.39 feet to the
beginning of a curve to the right; thence northerly and northeasterly 52.60 feet
along said curve having a central angle of 39°55’07” with a radius of 75.50
feet, also having a chord bearing and distance of N 34°04’16” E 51.54 feet to
the end of said curve; thence N 54°01’50” E 168.09 feet to the beginning of a
curve to the left; thence northeasterly and northerly 20.17 feet along said
curve having a central angle of 30°00’50” with a radius of 38.50 feet, also
having a chord bearing and distance of N 39°01’25” E 19.94 feet to the end of
said curve; thence N 24°01’00” E 121.25 feet to the beginning of a curve to the
right; thence northeasterly and easterly 56.39 feet along said curve having a
central angle of 57°10’47” with a radius of 56.50 feet, also having a chord
bearing and distance of N 52°36’23” E 54.07 feet to the end of said curve;
thence N 81°11’47” E 60.17 feet to the beginning of a curve to the left; thence
easterly and northeasterly 39.48 feet along said curve having a central angle of
40°02’27” with a radius of 56.50 feet, also having a chord bearing and distance
of N 61°10’34” E 38.69 feet to the end of said curve; thence N 41°09’20” E
103.84 feet to the beginning of a curve to the left; thence northeasterly and
northerly 33.96 feet along said curve having a central angle of 49°53’41” with a
radius of 39.00 feet, also having a chord bearing and distance of N 16°12’30” E
32.90 feet to the end of said curve; thence N 08°44’21” W 141.76 feet; thence N
08°57’53” W 96.54 feet to the beginning of a curve to the right; thence
northerly 66.37 feet along said curve having a central angle of 19°00’52” with a
radius of 200.00 feet, also having a chord bearing and distance of N 00°32’33” E
66.07 feet to the end of said curve; thence N 10°02’59” E 190.36 feet; thence
North 18.68 feet to a point located on the north line of Lot 7, Block 100,
Gulf-view Subdivision, said point also being located at the south end of
right-of-way for Beach Boulevard, also said point being the said Point of
Beginning.